



SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of January 9,
2018, (the “Effective Date”) by and between Peter C. Alexander (the “Executive”)
and BMC Stock Holdings, Inc. (together with its subsidiaries and affiliates and
its and their respective successors and assigns, the “Company”).


WHEREAS, the Executive and the Company are parties to the Amended and Restated
Employment Agreement, dated April 1, 2016 (the “Employment Agreement”); and


WHEREAS, the parties hereto have mutually agreed that the Executive’s employment
as President and Chief Executive Officer of the Company and service as a
Director on the Board of Directors of the Company shall terminate on January 10,
2018 (the “Termination Date”); and


WHEREAS, the Executive and the Company have agreed to resolve and settle all
matters with respect to events, including, but in no way limited to, the
Executive’s employment and/or service with the Company, and the termination of
the Executive’s employment and services, in each case through the date of this
Agreement.


NOW THEREFORE, based upon the mutual promises and conditions contained herein,
and other good and valuable consideration specified herein, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.
Termination.



The Company and the Executive mutually agree that the Executive’s employment
with the Company shall terminate effective as of the Termination Date and
Executive hereby resigns, as of the Termination Date, from any and all
positions, offices and titles that the Executive held at the Company immediately
prior to the Termination Date. The parties agree that the termination shall be
pursuant to Section 7.2 of the Employment Agreement.


2.
The Executive’s Entitlements.



In connection with the foregoing, the Executive shall be paid the amounts, and
shall receive the benefits, set forth in this Section 2, subject to the terms
and conditions specified herein.


(a) Accrued Benefits. The Company will pay to the Executive the amounts and
provide the benefits set forth below:


(1)The Executive’s earned but unpaid Base Salary (as defined in the Employment
Agreement) and earned and unused vacation for the portion of the 2018 calendar
year to have elapsed prior to the Termination Date (if any), payable not later
than the first complete payroll payment date following the Termination Date;


(2)The Executive’s unreimbursed business expenses incurred prior to the
Termination Date, payable subject to and in accordance with the policies and
procedures applicable under Section 3.7 of the Employment Agreement; and







--------------------------------------------------------------------------------






(3)The Executive’s accrued and vested benefits under all tax-qualified employee
benefit plans in which the Executive is a participant, payable in accordance
with the terms of such plans.


(b) Contingent Payments and Benefits. Subject to the Release Effective Date (as
defined in Section 2.2(d) below) occurring, the Company will pay to the
Executive the amounts and provide the benefits specified in this Section 2(b) in
consideration for, and contingent on, the Executive entering into this
Agreement, specifically including the Executive’s execution and non-revocation
of the Release (as described in Section 2.2(d) below and attached as Exhibit A
hereto) and Executive’s strict compliance with all restrictive covenants (the
“Restrictive Covenants”) identified herein or in the Employment Agreement:


(1)Severance. The Company shall pay, within 75 days following the Termination
Date, $1,500,000; provided, that the Executive hereby acknowledges that the
Executive is not entitled to (and hereby waives any rights under or with respect
to) any other severance payments or benefits under any other severance,
employment, or similar plans, programs or arrangements of the Company.


(2)Continued Benefits. The Company shall continue Executive’s automobile
perquisite benefits under Section 3.5.1 of the Employment Agreement for a period
of 30 days following the Termination Date and reimburse Executive for
Executive’s life insurance premium benefit under Section 3.5.2 of the Employment
Agreement on a pro-rated basis from the date of the annual renewal immediately
preceding the Termination Date to that date that is 30 days following the
Termination Date, each subject to tax withholding requirements.


(3)Bonuses. The Company shall pay Executive’s (A) annual bonus based on actual
performance in respect of the 2017 calendar year under the Company’s 2017
Management Incentive Plan and (B) a pro-rated annual bonus based on actual
performance in respect of the 2018 calendar year under the Company’s 2018
Management Incentive Plan, based on the ratio of the number of days employed
during the 2018 calendar year to 365, and, in each of clauses (A) and (B),
payable when annual bonuses for such calendar year are paid to other senior
executives.


(4) Other Payments. The Company shall pay to Executive, on same date the
severance payment is made, $39,364.56 in the aggregate, which amount
approximates the cost of monthly continuation premiums for medical, dental and
vision insurance under federal or state COBRA for a period of 24 months
following the Termination Date (based on the cost of such COBRA payments at the
Company from time to time during such period) and executive level services
during such period. The foregoing payment shall not be contingent on Executive
actually electing COBRA coverage.


(c) Equity. In accordance with the terms of the Company’s 2013 Incentive
Compensation Plan, as amended, all unvested equity awards of the Company held by
Executive shall be canceled and forfeited on the Termination Date.


(d) Release. The Company’s obligations under Section 2(b) are conditioned on the
Executive signing, and delivering to the Company, on the Effective Date, a
release of claims in the form attached as Exhibit A hereto (the “Release”) and
not thereafter timely revoking it in


2



--------------------------------------------------------------------------------






accordance with its terms (the date such Release becomes irrevocable in
accordance with its terms being the “Release Effective Date”).


3.
Restrictive Covenants.



Each party acknowledges and agrees that the Restrictive Covenants (including
those set forth in Section 5 of the Employment Agreement) shall continue in full
force and effect in accordance with the terms thereof. Any breach of such
covenants shall constitute a breach of this Agreement. The Executive will not,
for a period of one year following the Termination Date, make disparaging or
defamatory comments, in any form or respect, with regard to the Company or its
affiliates or subsidiaries or its or their respective officers, directors,
agents, key employees, products, services, operations or prospects. The Company
will instruct its directors and executive officers to not, for a period of one
year following the Termination Date, make disparaging or defamatory comments, in
any form or respect, with regard to the Executive. The parties’ respective
communications related to Executive’s termination of employment shall be
consistent with the draft press release and internal communications previously
shared between the parties. Notwithstanding the foregoing, nothing in the
foregoing three sentences shall prevent any such person from making truthful
factual statements to the extent necessary with respect to any litigation,
arbitration, legal process, or mediation or as required by law or by any court,
arbitrator, mediator, or administrative or legislative body (or as reasonably
appropriate in response to any breach by the other party of the foregoing two
sentences). Executive also agrees, for a period of one year following the
Termination Date, to not, directly or indirectly, for his own account or for the
account of any other individual or entity, interfere with the operations,
governance and business affairs of the Company (it being understood that the
foregoing sentence shall not limit Executive’s ability to engage in competitive
business activities not otherwise prohibited by the Restrictive Covenants).


4.
Miscellaneous.



(a) Indemnification. Nothing in this Agreement or elsewhere shall reduce or
otherwise adversely affect any rights that the Executive may have to
contribution, indemnification, or advancement of expenses (including, without
limitation, advancement of attorney’s fees) whether under the Employment
Agreement or otherwise.


(b) Arbitration. Any dispute, controversy or question arising under, out of, or
relating to this Agreement (or the breach thereof), or, Executive’s employment
with the Company or termination thereof, other than those disputes relating to
Executive’s alleged violations of any Restrictive Covenants shall be referred
for dispute resolution and arbitration pursuant to
Section 11.13 of the Employment Agreement.


(c) Mitigation. The Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.


(d) Tax Withholding; Section 409A. The Company may withhold from any amount or
benefit payable under this Agreement any taxes that it is required to withhold
by applicable law or regulation. In addition, if the payment or provision of any
amount or benefit hereunder at the time specified in this Agreement would
subject such amount or benefit to any “additional tax”,


3



--------------------------------------------------------------------------------






interest or penalties under Section 409A of the Code, then the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such “additional tax”, interest or
penalties. In addition, to the extent either Party hereto reasonably determines
that any provision of this Agreement would subject the Executive to “additional
tax”, interest and penalties under Section 409A, the parties agree in good faith
to cooperate to reform this Agreement in a manner that would avoid the
imposition of such “additional tax”, interest or penalties on the Executive
while preserving any affected benefit or payment to the extent reasonably
practicable without materially increasing the cost to the Company.


(e) Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be agreed to in writing and signed by Executive and a duly authorized officer of
the Company. No waiver by any party hereto of any failure of any other party to
keep or perform any covenant or condition of this Agreement shall be deemed to
be a waiver of any preceding or succeeding breach of the same, or any other
covenant or condition.


(f) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of (i) the Company and its successors and assigns and (ii) the
Executive and the Executive’s heirs, executors, administrators and legal
representatives. No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company except that such rights or
obligations may be assigned or transferred upon the approval of the Executive
which shall not be unreasonably withheld or pursuant to a merger or
consolidation in which the Company is not the continuing entity, or a sale or
liquidation of all or substantially all of the business and assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and that such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. In the event of any liquidation, or sale of business or assets, as
described in the preceding sentence, the Company shall use its best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his rights to compensation and benefits, which may be transferred
only by will or operation of law, except as provided in Section 4(g) below.


(g) Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving the Company written notice thereof. In the event of
the Executive’s death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to his beneficiary, estate or other legal representative, as applicable.


(h) Entire Agreement. This Agreement (together with its Exhibits) constitutes
the entire understanding and agreement between the parties concerning the
specific subject matter hereof and supersedes in its entirety, as of the
Effective Date, any prior agreement between the parties (including but not
limited to the Employment Agreement, other than as expressly provided in this
Section 4).


4



--------------------------------------------------------------------------------






(i)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Georgia.


(j)Notices. All notices required or permitted to be given by either party
hereunder shall be in writing and shall be deemed sufficiently given if mailed
by registered or certified mail, or personally delivered to the party entitled
thereto at the address set forth in the Employment Agreement for such party.


(k) Counterparts. This Agreement may be executed in two or more counterparts
with the same effect as if the signatures to all such counterparts were upon the
same instrument, and all such counterparts shall constitute but one instrument.


(l)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


BMC STOCK HOLDINGS, INC.
    
By: /s/ Lanesha Minnix
Name: Lanesha Minnix
Title: Senior Vice President and General Counsel
Date: January 9, 2018






PETER C. ALEXANDER
    
/s/ Peter C. Alexander
Date: January 9, 2018






6



--------------------------------------------------------------------------------






Exhibit A
Form of Release of Claims


THIS RELEASE OF CLAIMS (this “Release”) is entered into as of January 9, 2018,
by Peter C. Alexander (the “Executive”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Separation
Agreement by and between BMC Stock Holdings, Inc. (together with its
subsidiaries and affiliates and its and their respective successors and assigns,
the “Company”) and the Executive, dated as of January 9, 2018 (the “Separation
Agreement”).


1.Release by the Executive.


(a)The Executive, on behalf of himself and his beneficiaries, estate and legal
representatives (collectively, with the Executive, the “Executive Releasors”)
hereby releases, acquits and forever discharges the Company and its successors,
assigns, officers, directors, employees, agents and attorneys from any and all
claims, causes of actions, demands, suits, costs, expenses and damages of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, at law or in equity, that any Executive Releasor may have, or
may have had, or may hereafter have, and that are based in whole or in part on
facts, whether or not now known, existing prior to the Termination Date, and
that arise out of, or relate to the Executive’s employment with, or services for
the Company, or the termination of such employment or services, other than
claims expressly arising under or expressly preserved by the Separation
Agreement.


(b)Except as set forth above, the claims released by the Executive include, but
are not limited to, any and all claims under federal, state or local laws
pertaining to employment, including Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. Section 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 42 U.S.C. Section 621 et seq., the Fair
Labor Standards Act as amended, 29 U.S.C. Section 201 et seq., the Americans
with Disabilities Act, as amended, 42 U.S.C. Section 12101 et seq., the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et seq.,
the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et seq., the
Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et seq., and any
and all state or local laws regarding employment discrimination and/or U.S.
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims in any way arising from or derivative of
the Executive’s employment with the Company or any of its affiliates or the
termination of such employment, as well as any claims under state contract or
tort law or otherwise, including but not limited to claims pursuant to the
Employment Agreement, except for claims for indemnification and advancement as
provided in Section 4(a) of the Separation Agreement.


2.Governing Law. The validity, interpretation, construction and performance of
this Release shall be governed by the laws of the State of Georgia.


3.Review and Revocation Period. The Executive hereby represents that he has read
this Release carefully and fully understands the terms hereof, and that he has
been advised to consult with an attorney and has had the opportunity to consult
with an attorney prior to signing





--------------------------------------------------------------------------------





this Release. The Executive acknowledges that he is executing this Release
voluntarily and knowingly, without duress or coercion, and that he has not
relied on any representations, promises or agreements of any kind, other than
those set forth in this Release. The Executive further represents that he has
had 21 days to review this Release. If the Executive has executed this Release
in fewer than 21 days after its delivery, the Executive hereby acknowledges that
his decision to execute this Release prior to the expiration of such 21-day
period was entirely voluntary. The Executive may revoke his acceptance of this
Release within seven days after it is signed by sending written notice to the
Company to the attention of the General Counsel of the Company, that the
Executive wishes to revoke his acceptance of it and not be bound by it, which
revocation must be actually delivered to the Company in accordance with this
paragraph within such seven-day period. In those circumstances, the Company
shall have no obligation to provide to the Executive the benefits contained in
this Release or in the specific provisions of the Separation Agreement that are
provided on condition of the Executive’s signing and not timely revoking a
release. This Release shall become effective on the 7th day after the Executive
signs it unless revoked in accordance with the procedure set forth in the prior
sentence.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive has executed this Release as of the date under
his signature below.




    
PETER C. ALEXANDER
    
/s/ Peter C. Alexander
Date: January 9, 2018





